EXHIBIT 10.1






 


AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
BR CREEKSIDE MANAGING MEMBER, LLC
 
A DELAWARE LIMITED LIABILITY COMPANY
 
DATED AS OF MARCH 31, 2009
 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS


Page
Section 1.                      Definitions 
1
Section 2.                      Organization of the Company 
9
2.1
Name 
9

 
 
2.2
Place of Registered Office; Registered Agent 
9

 
 
2.3
Principal Office 
9

 
 
2.4
Filings 
9

 
 
2.5
Term
 
9

 
 
2.6
Expenses of the Company 
9

 
Section 3.                      Purpose 
9
Section 4                      Conditions 
9
 
4.1
SOIF Conditions 
10

 
 
4.2
SOIF II Conditions 
10

 
 
4.3
BEMT Conditions 
10

 
Section 5.                      Capital Contributions, Loans, Percentage
Interests and Capital Accounts 
11
5.1
Initial Capital Contributions 
11

 
 
5.2
Additional Capital Contributions 
11

 
 
5.3
Percentage Ownership Interest 
13

 
 
5.4
Return of Capital Contribution 
13

 
 
5.5
No Interest on Capital 
13

 
 
 
 

--------------------------------------------------------------------------------

 
5.6
Capital Accounts 
13

 
 
5.7
New Members 
14

 
Section 6.                      Distributions 
14
 
6.1
Distribution of Distributable Funds 
14

 
Section 7.                      Allocations 
15
 
7.1
Allocation of Net Income and Net Losses Other than in Liquidation 
15

 
 
7.2
Allocation of Net Income and Net Losses in Liquidation 
15

 
 
7.3
U.S. Tax Allocations 
15

 
Section 8.                      Books, Records, Tax Matters and Bank Accounts 
16
 
8.1
Books and Records 
16

 
 
8.2
Reports and Financial Statements 
16

 
 
8.3
Tax Matters Member 
17

 
 
8.4
Bank Accounts 
17

 
 
8.5
Tax Returns 
17

 
 
8.6
Expenses 
17

 
Section 9.                      Management 
17
 
9.1
Management 
17

 
 
9.2
Affiliate Transactions 
18

 
 
9.3
Other Activities 
19

 
 
9.4
Operation in Accordance with REOC/REIT Requirements 
19

 
 
 
2

--------------------------------------------------------------------------------

 
 
9.10
FCPA 
21

 
Section 10.                      Confidentiality 
22
Section 11.                      Representations and Warranties 
23
 
11.1
In General 
23

 
 
11.2
Representations and Warranties 
23

 
Section 12.                      Sale, Assignment, Transfer or other
Disposition 
26
 
12.1
Prohibited Transfers 
26

 
 
12.2
Affiliate Transfers 
26

 
 
12.3
Admission of Transferee; Partial Transfers 
27

 
 
12.4
Withdrawals 
28

 
Section 13.                      Dissolution 
28
 
13.1
Limitations 
28

 
 
13.2
Exclusive Events Requiring Dissolution 
29

 
 
13.3
Liquidation 
29

 
 
13.4
Continuation of the Company 
30

 
Section 14.                      Indemnification 
30
 
14.1
Exculpation of Members 
30

 
 
14.2
Indemnification by Company 
30

 
 
14.3
General Indemnification by the Members 
31

 
Section 15.                      Sale Rights 
31
 
15.1
Push / Pull Rights 
31

 
 
 
3

--------------------------------------------------------------------------------

 
 
15.2
Forced Sale Rights 
33

 
Section 16.                      Mediation and Arbitration of Disputes 
34
 
16.1
Events Giving Rise to Mediation or Arbitration 
34

 
 
16.2
Selection of Arbitrators 
34

 
 
16.3
Arbitration Hearing 
35

 
 
16.4
Decision of the Arbitrators/Binding Effect 
35

 
Section 17.                      Miscellaneous 
35
 
17.1
Notices 
35

 
 
17.2
Governing Law 
36

 
 
17.3
Successors 
37

 
 
17.4
Pronouns 
37

 
 
17.5
Table of Contents and Captions Not Part of Agreement 
37

 
 
17.6
Severability 
37

 
 
17.7
Counterparts 
37

 
 
17.8
Entire Agreement and Amendment 
37

 
 
17.9
Further Assurances 
37

 
 
17.10
No Third Party Rights 
38

 
 
17.11
Incorporation by Reference 
38

 
 
17.12
Limitation on Liability 
38

 
 
 
 
4

--------------------------------------------------------------------------------

 
17.13
Remedies Cumulative 
38

 
 
17.14
No Waiver 
38

 
 
17.15
Limitation On Use of Names 
38

 
 
17.16
Publicly Traded Partnership Provision 
38

 
 
17.17
Uniform Commercial Code 
39

 
 
17.18
Public Announcements 
39

 
 
17.19
No Construction Against Drafter 
39

 
 
 
5

--------------------------------------------------------------------------------

 
BR CREEKSIDE MANAGING MEMBER, LLC
 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 


 
This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
is adopted, executed, and agreed to effective on March [  ], 2010, by and among
Bluerock Special Opportunity + Income Fund, LLC, a Delaware limited liability
company (“SOIF”), Bluerock Special Opportunity + Income Fund II, LLC, a Delaware
limited liability company (“SOIF II”)and BEMT Creekside, LLC, a Delaware limited
liability company (“BEMT”), as Members (together, the “Members”), and SOIF, SOIF
II and BEMT, as Managers (together, the “Managers”).
 
 
W I T N E S S E T H :
 
WHEREAS, BR Creekside Managing Member, LLC, a Delaware limited liability company
(the “Company”), was formed on September 16, 2009, pursuant to the Act;
 
WHEREAS, SOIF and BEMT initially entered into the Limited Liability Company
Agreement of the Company on December 3, 2009 (the “Original Agreement”);
 
WHEREAS, the parties now desire to amend and restate the Original Agreement to
admit SOIF II as a member and a manager of the Company, and to amend the
Original Agreement in certain respects;
 
NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1.  
Definitions. As used in this Agreement:

 
 
“Act” shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.
 
“Advisor” shall mean any accountant, attorney or other advisor retained by a
Member.
 
“Affiliate” shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person.  For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise.  In addition, “Affiliate” shall include as
to any Person any other Person related to such Person within the meaning of Code
Sections 267(b) or 707(b)(1).  Notwithstanding the foregoing, SOIF, SOIF II and
BEMT shall not be considered to be “Affiliates” of each other.
 
 
 

--------------------------------------------------------------------------------

 
“Agreed Upon Value” shall mean the fair market value (net of any debt) agreed
upon pursuant to a written agreement between the Members of property contributed
by a Member to the capital of the Company, which shall for all purposes
hereunder be deemed to be the amount of the Capital Contribution applicable to
such property contributed.
 
“Agreement” shall mean this Limited Liability Company Agreement, as amended from
time to time.
 
“Applicable Adjustment Percentage” shall have the meaning set forth in Section
5.2(b)(3).
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended or
any other applicable bankruptcy or insolvency statute or similar law.
 
“Bankruptcy/Dissolution Event” shall mean, with respect to the affected party,
(i) the entry of an Order for Relief under the Bankruptcy Code, (ii) the
admission by such party of its inability to pay its debts as they mature, (iii)
the making by it of an assignment for the benefit of creditors generally, (iv)
the filing by it of a petition in bankruptcy or a petition for relief under the
Bankruptcy Code or any other applicable federal or state bankruptcy or
insolvency statute or any similar law, (v) the expiration of sixty (60) days
after the filing of an involuntary petition under the Bankruptcy Code without
such petition being vacated, set aside or stayed during such period, (vi) an
application by such party for the appointment of a receiver for the assets of
such party, (vii) an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal or state
insolvency law, provided that the same shall not have been vacated, set aside or
stayed within sixty (60) days after filing, (viii) the imposition of a judicial
or statutory lien on all or a substantial part of its assets unless such lien is
discharged or vacated or the enforcement thereof stayed within sixty (60) days
after its effective date, (ix) an inability to meet its financial obligations as
they accrue, or (x) a dissolution or liquidation.
 
“Beneficial Owner” shall have the meaning provided in Section 5.7.
 
“BEMT” shall have the meaning set forth in the recitals.
 
“BEMT Transferee” shall have the meaning set forth in Section 12.2(b)(iii).
 
“BR Hawthorne JV” shall mean BR Hawthorne Creekside JV, LLC, a Delaware limited
liability company.
 
“BR Hawthorne JV Operating Agreement” shall mean the Limited Liability Company
Agreement of BR Hawthorne JV, as amended from time to time.
 
“BR REIT” shall have the meaning provided in Section 12.2(b)(i).
 
“Capital Account” shall have the meaning provided in Section 5.6.
 
“Capital Contribution” shall mean, with respect to any Member, the aggregate
amount of (i) cash, and (ii) the Agreed Upon Value of other property contributed
by such Member to the capital of the Company net of any liability secured by
such property that the Company assumes or takes subject to.
 
 
 
2

--------------------------------------------------------------------------------

 
“Cash Flow” shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding Capital Contributions, less
the following payments and expenditures (i) all payments of operating expenses
of the Company, (ii) all payments of principal of, interest on and any other
amounts due with respect to indebtedness, leases or other commitments or
obligations of the Company (and other loans by Members to the Company), (iii)
all sums expended by the Company for capital expenditures, (iv) all prepaid
expenses of the Company, and (v) all sums expended by the Company which are
otherwise capitalized.
 
“Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended from time to time.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.
 
“Collateral Agreement” shall mean any agreement, instrument, document or
covenant concurrently or hereafter made or entered into under, pursuant to, or
in connection with this Agreement and any certifications made in connection
therewith or amendment or amendments made at any time or times heretofore or
hereafter to any of the same.
 
“Company” shall mean BR Creekside Managing Member, LLC a Delaware limited
liability company organized under the Act.
 
“Company Interest” shall mean all of the Company’s interest in BR Hawthorne JV,
including its limited liability company interest and its managerial interest
therein.
 
“Company Minimum Gain” shall have the meaning given to the term “partnership
minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Confidential Information” shall have the meaning provided in Section 10(a).
 
“Default Amount” shall have the meaning provided in Section 5.2(b).
 
“Default Loan” shall have the meaning provided in Section 5.2(b)(1).
 
“Default Loan Rate” shall have the meaning provided in Section 5.2(b)(1).
 
“Defaulting Member” shall have the meaning provided in Section 5.2(b).
 
“Delaware UCC” shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.
 
“Dissolution Event” shall have the meaning provided in Section 13.2.
 
“Distributable Funds” with respect to any month or other period, as applicable,
shall mean the sum of (x) an amount equal to the Cash Flow of the Company for
such month or other period, as applicable, as reduced by reserves for
anticipated capital expenditures, future

 
3

--------------------------------------------------------------------------------

 


working capital needs and operating expenses, contingent obligations and other
purposes, the amounts of which shall be reasonably determined from time to time
by the Managers.
 
“Distributions” shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Distributable
Funds).
 
 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“Fiscal Year” shall mean each calendar year ending December 31.
 
“Flow Through Entity” shall have the meaning provided in Section 5.7.
 
“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.
 
“Imputed Closing Costs” means an amount (not to exceed one and one quarters
percent (1.25%) of the purchase price) that would normally be incurred by a
Subsidiary if the Property were sold for an amount specified in Section 15.1 or
Section 15.2 (as applicable), for title insurance premiums, survey costs,
brokerage commissions, legal fees, and other commercially reasonable closing
costs.
 
“Income” shall mean the gross income of the Company for any month, Fiscal Year
or other period, as applicable, including gains realized on the sale, exchange
or other disposition of the Company’s assets.
 
“Indemnified Party” shall have the meaning provided in Section 14.3(a).
 
“Indemnifying Party” shall have the meaning provided in Section 14.3(a).
 
“Inducement Agreements” shall have the meaning provided in Section 14.3(a).
 
“Initiating Member” shall have the meaning provided in Section 15.2(a).
 
“Interest” of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder.
 
“Loss” shall mean the aggregate of losses, deductions and expenses of the
Company for any month, Fiscal Year or other period, as applicable, including
losses realized on the sale, exchange or other disposition of the Company’s
assets.
 
“Major Decision” means any decision for the Company to take, or refrain from
taking, any action or incurring any obligation with respect to the following
matters (or the effectuation of any such action or obligation), including in the
Company’s capacity as a member

 
4

--------------------------------------------------------------------------------

 


of the BR Hawthorne JV with respect to making or refraining to make a decision
on the following matters to the extent the vote or approval of the Company is
required:
 
 
(i)  
any merger, conversion or consolidation involving the Company or any Subsidiary
or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company’s assets, including the Company Interest, or
all of the Interests of the Members in the Company, in one or a series of
related transactions;

 
 
(ii)  
except as expressly provided in Section 12 with respect to Transfers by SOIF or
a SOIF Transferee to a SOIF Transferee, with respect to Transfers by SOIF II or
a SOIF II Transferee to a SOIF II Transferee, and with respect to Transfers by
BEMT or a BEMT Transferee to a BEMT Transferee as permitted thereunder, the
admission or removal of any Member or the Company’s issuance to any third party
of any equity interest in the Company (including interests convertible into, or
exchangeable for, equity interests in the Company);

 
 
(iii)  
except as provided in Section 13, any liquidation, dissolution or termination of
the Company;

 
 
(iv)  
employing any individual or establishing or entering into any employment
contracts, agreements with respect to salaries or bonus compensation or other
employee benefit plans;

 
(v)  
the incurrence by the Company or any Subsidiary, in an amount in excess of US
$25,000, of any indebtedness for borrowed money or any capitalized lease
obligation or the entry into of any agreement, commitment, assumption or
guarantee with respect to any of the foregoing;

 
(vi)  
expenditures or distributions of cash or property by the Company or any
Subsidiary, in an amount in excess of US $25,000, which are not otherwise
provided for in this Agreement or the establishment of any reserves;

 
(vii)  
entering into any material agreement, including without limitation any
management agreement or development agreement, contract, license or lease that
could result in an obligation or liability of the Company or any Subsidiary in
excess of US $25,000;

 
(viii)  
doing any act which would make it impossible or unreasonably burdensome to carry
on the business of the Company;

 
(ix)  
any material change in the strategic direction of the Company or any material
expansion of the business of the Company, whether into new or existing lines of
business or any change in the structure of the Company;

 
 
(x)  
giving, granting or undertaking any options, rights of first refusal, deeds of
trust, mortgages, pledges, ground leases, security or other interests in or
encumbering the Property, any portion thereof or any other material assets;

 
 
(xi)  
selling, conveying, refinancing or effecting any material asset of the Company,
including the Company Interest, or any portion thereof or the entering into of
any agreement, commitment or assumption with respect to any of the foregoing;

 
 
5

--------------------------------------------------------------------------------

 
 
(xii)  
confessing a judgment against the Company (or any Subsidiary), submitting a
Company (or Subsidiary) claim to arbitration or engaging, terminating and/or
replacing counsel to defend or prosecute on behalf of the Company (or any
Subsidiary) any action or proceeding;

 
 
(xiii)  
acquiring by purchase, ground lease or otherwise, any real property or other
material asset or the entry into of any agreement, commitment or assumption with
respect to any of the foregoing, or the making or posting of any deposit
(refundable or non-refundable);

 
(xiv)  
taking any action by the Company that is reasonably likely to result in any
Member or any of its Affiliates having individual liability under any so called
“bad boy” guaranties or similar agreements provided to third party lenders in
respect of financings relating to the Company, the Subsidiaries or any of their
assets which provide for recourse as a result of willful misconduct, fraud or
gross negligence or failure to comply with the covenants or any other provisions
of such “bad boy” guaranties;

 
(xv)  
appointment and removal of the Company’s Representatives on the Management
Committee;

 
(xvi)  
the amount of, whether and when to make, contributions to the Company (other
than the contributions under Section 5.1(a) made contemporaneously with the
execution of this Agreement) and Distributions by the Company;

 
(xvii)  
amendment of the Company’s Certificate of Formation or this Agreement; or

 
(xviii)  
any item requiring the approval of the Company as a Member of BR Hawthorne JV,
including but not limited to those matters set forth in Exhibit E to the BR
Hawthorne JV Operating Agreement.



 
“Management Agreement” shall mean that certain property management agreement
attached hereto as Exhibit C to be entered into between BR Hawthorne JV (or a
Subsidiary of BR Hawthorne JV), as owner, and Property Manager, as manager,
pursuant to which Property Manager will provide certain management services for
the Properties.
 
“Management Committee” shall mean the management committee of BR Hawthorne JV as
provided in Section 9.2(a) of the BR Hawthorne JV Operating Agreement.
 
“Member” and “Members” shall mean SOIF, SOIF II, BEMT and any other Person
admitted to the Company pursuant to this Agreement.  For purposes of the Act,
the Members shall constitute a single class or group of members.
 
“Member in Question” shall have the meaning provided in Section 17.12.
 
“Member Minimum Gain” shall mean an amount, determined in accordance with
Regulations Section 1.704-2(i)(3) with respect to each Member Nonrecourse Debt,
equal to the Company Minimum Gain that would result if such Member Nonrecourse
Debt were treated as a Nonrecourse Liability.
 
 
6

--------------------------------------------------------------------------------

 
“Member Nonrecourse Debt” shall have the meaning given the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Deductions” shall have the meaning given the term “partner
nonrecourse deductions” in Regulations Section 1.704-2(i).
 
“Net Income” shall mean the amount, if any, by which Income for any period
exceeds Loss for such period.
 
“Net Loss” shall mean the amount, if any, by which Loss for any period exceeds
Income for such period.
 
“New York UCC” shall have the meaning provided in Section 17.17.
 
“Non-Initiating Member” shall have the meaning provided in Section 15.2(a).
 
“Nonrecourse Deduction” shall have the meaning given such term in Regulations
Section 1.704-2(b)(1).
 
“Nonrecourse Liability” shall have the meaning given such term in Regulations
Section 1.704-2(b)(3).
 
“Offer” shall have the meaning provided in Section 15.2(a).
 
“Offeree” shall have the meaning provided in Section 15.1(b).
 
“Offeror” shall have the meaning provided in Section 15.1(b).
 
“Ownership Entity” shall have the meaning provided in Section 15.2(a).
 
“Percentage Interest” shall have the meaning provided in Section 5.3.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.
 
“Property” shall have the meaning provided in the BR Hawthorne JV Operating
Agreement.
 
“Property Manager” shall mean Hawthorne Residential Partners, LLC, so long as
the Management Agreement is in full force and effect and thereafter, the entity
performing similar services with respect to the Property.
 
“Property Manager Reports” shall have the meaning set forth in Section 8.2(c).
 
“Pursuer” shall have the meaning provided in Section 10(c).
 
 
7

--------------------------------------------------------------------------------

 
“Regulations” shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.
 
“REIT” shall mean a real estate investment trust as defined in Code Section 856.
 
“REIT Member” shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.
 
“REIT Requirements” shall mean the requirements for qualifying as a REIT under
the Code and Regulations.
 
“Representatives” shall mean the representatives of the Management Committee.
 
“Response Period” shall have the meaning provided in Section 15.2(b).
 
“Sale Notice” shall have the meaning provided in Section 15.2(a).
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“SOIF” shall have the meaning provided in the first paragraph of this Agreement.
 
“SOIF Transferee” shall have the meaning set forth in Section 12.2(b)(i).
 
“SOIF II” shall have the meaning provided in the first paragraph of this
Agreement.
 
“SOIF II Transferee” shall have the meaning set forth in Section 12.2(b)(ii).
 
“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity of which fifty percent (50%) of which at least a majority of the
capital stock or other equity securities is owned by the Company or more is
owned by the Company.
 
“Tax Matters Member” shall have the meaning provided in Section 8.3.
 
“Total Investment” shall mean the sum of the aggregate Capital Contributions
made by a Member.
 
“Transfer” means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition,
voluntary or involuntary, by operation of law or otherwise and, as a verb,
voluntarily or involuntarily, by operation of law or otherwise, to transfer,
sell, assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.
 
“Unreturned Investment Amount” shall have the meaning provided in Section
15.2(a).
 
 “Valuation Amount” shall have the meaning provided in Section 15.1(b).
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.  
Organization of the Company.



 
2.1 Name.  The name of the Company shall be “BR Creekside Managing Member,
LLC”.  The business and affairs of the Company shall be conducted under such
name or such other name as the Managers deem necessary or appropriate to comply
with the requirements of law in any jurisdiction in which the Company may elect
to do business.


2.2 Place of Registered Office; Registered Agent.  The address of the registered
office of the Company in the State of Delaware is 2711 Centerville Road,
Wilmington, Delaware 19808.  The name and address of the registered agent for
service of process on the Company in the State of Delaware is Corporation
Service Company, 2711 Centerville Road, Wilmington, Delaware 19808.  The
Managers may at any time on five (5) days prior notice to all Members change the
location of the Company’s registered office or change the registered agent.


2.3 Principal Office.  The principal address of the Company shall be c/o
Bluerock Real Estate, L.L.C., 680 Fifth Avenue, New York, New York 10019, or, in
each case, at such other place or places as may be determined by the Managers
from time to time.


2.4 Filings. On or before execution of this Agreement, an authorized person
within the meaning of the Act shall have duly filed or caused to be filed the
Certificate of Formation of the Company with the office of the Secretary of
State of Delaware, as provided in Section 18-201 of the Act, and the Members
hereby ratify such filing.  The Managers shall use their best efforts to take
such other actions as may be reasonably necessary to perfect and maintain the
status of the Company as a limited liability company under the laws of
Delaware.  Notwithstanding anything contained herein to the contrary, the
Company shall not do business in any jurisdiction that would jeopardize the
limitation on liability afforded to the Members under the Act or this Agreement.


2.5 Term.  The Company shall continue in existence from the date hereof until
January 30, 2059, unless extended by the Members, or until the Company is
dissolved as provided in Section 13, whichever shall occur earlier.


2.6 Expenses of the Company.  Other than the reimbursements of costs and
expenses as provided herein, no fees, costs or expenses shall be payable by the
Company to any Member (or its Affiliates).


Section 3.  
Purpose.



The Company is organized for the purpose of engaging in any lawful business,
purpose or activity that may be undertaken by a limited liability company
organized under and governed by the Act.  The Company shall possess and may
exercise all of the powers and privileges granted by the Act, by any other law
or by this Agreement, together with any powers incidental thereto, including
such powers and privileges as are necessary or convenient to the conduct,
promotion or attainment of the business, purposes or activities of the Company.
 
Section 4.  
Conditions.

 

 
 
9

--------------------------------------------------------------------------------

 
4.1 SOIF Conditions.  The obligation of SOIF to consummate the transactions
contemplated herein and to make the initial Capital Contributions under Section
5.1 is subject to fulfillment of all of the following conditions on or prior to
the date hereof:


(a)           SOIF II shall deposit in the Company’s bank account or the
designated escrow account of First American Title Insurance Company of New York
(“Title Company”) the amount of its initial Capital Contribution set forth on
Exhibit A hereto; and
 
(b)           All of the representations and warranties of SOIF II contained in
this Agreement shall be true and correct as of the date hereof; and
 
(c)           BEMT shall deposit in the Company’s bank account or the designated
escrow account of First American Title Insurance Company of New York (“Title
Company”) the amount of its initial Capital Contribution set forth on Exhibit A
hereto; and
 
(d)           All of the representations and warranties of BEMT contained in
this Agreement shall be true and correct as of the date hereof.
 
4.2 SOIF II Conditions.  The obligation of SOIF II to consummate the
transactions contemplated herein and to make the initial Capital Contributions
under Section 5.1 is subject to fulfillment of all of the following conditions
on or prior to the date hereof:


(a)           SOIF shall deposit in the Company’s bank account or the designated
escrow account of First American Title Insurance Company of New York (“Title
Company”) the amount of its initial Capital Contribution set forth on Exhibit A
hereto; and
 
(b)           All of the representations and warranties of SOIF contained in
this Agreement shall be true and correct as of the date hereof; and
 
(c)           BEMT shall deposit in the Company’s bank account or the designated
escrow account of First American Title Insurance Company of New York (“Title
Company”) the amount of its initial Capital Contribution set forth on Exhibit A
hereto; and
 
(d)           All of the representations and warranties of BEMT contained in
this Agreement shall be true and correct as of the date hereof.
 
4.3 BEMT Conditions.  The obligation of BEMT to consummate the transactions
contemplated herein and to make the initial Capital Contributions under Section
5.1 is subject to fulfillment of all of the following conditions on or prior to
the date hereof:


(a)           SOIF shall deposit into the Company’s bank account or Title
Company’s designated escrow account the amount of its initial Capital
Contribution set forth on Exhibit A hereto; and
 
(b)           All of the representations and warranties of SOIF contained in
this Agreement shall be true and correct as of the date hereof; and
 
 
 
10

--------------------------------------------------------------------------------

 
(c)           SOIF II shall deposit into the Company’s bank account or Title
Company’s designated escrow account the amount of its initial Capital
Contribution set forth on Exhibit A hereto; and
 
(d)           All of the representations and warranties of SOIF II contained in
this Agreement shall be true and correct as of the date hereof.
 
Section 5.  
Capital Contributions, Loans, Percentage Interests and Capital Accounts.



5.1 Initial Capital Contributions.  Subject to the conditions set forth in
Section 4, upon execution of this Agreement, SOIF, SOIF II and BEMT shall each
make an initial Capital Contribution to the Company of cash in the amounts set
forth in Exhibit A attached hereto. The initial Capital Contribution of the
Members to the Company may include amounts for working capital and reserves.


5.2 Additional Capital Contributions.  Additional Capital Contributions may be
called for from the Members by the Managers from time to time as and to the
extent capital is necessary to effect an investment.  Except as otherwise agreed
by the Members, such additional Capital Contributions shall be in an amount for
each Member equal to the product of the amount of the aggregate Capital
Contribution called for multiplied by thirty three and thirty three one
hundredths (33.33%) percent in the case of SOIF; thirty three and thirty three
one hundredths (33.33%) percent in the case of SOIF II; and thirty three and
thirty three one hundredths (33.33%) percent in the case of BEMT.  Such
additional Capital Contributions shall be payable by the Members to the Company
upon the earlier of (i) twenty (20) days after written request from the Company,
or (ii) the date when the Capital Contribution is required, as set forth in a
written request from the Company.
 
 
(b)           If a Member (a “Defaulting Member”) fails to make a Capital
Contribution that is required as provided in Section 5.2(a) within the time
frame required therein (the amount of the failed contribution and related loan
shall be the “Default Amount”), the other Members, provided that they have made
the respective Capital Contributions required to be made by them, in addition to
any other remedies they may have hereunder or at law, shall have one or more of
the following remedies:
 
(1)           to advance to the Company on behalf of, and as a loan to the
Defaulting Member, an amount equal to the Default Amount to be evidenced by a
promissory note in form reasonably satisfactory to the non-failing Members (each
such loan, a “Default Loan”).  The Capital Account of the Defaulting Member
shall be credited with the amount of such Default Amount attributable to a
Capital Contribution and the aggregate of such amounts shall constitute a debt
owed by the Defaulting Member to the non-failing Members.  Any Default Loan
shall bear interest at the rate of twenty (20%) percent per annum, but in no
event in excess of the highest rate permitted by applicable laws (the “Default
Loan Rate”), and shall be payable by the Defaulting Member on demand from the
non-failing Members and from any Distributions due to the Defaulting Member
hereunder.  Interest on a Default Loan to the extent unpaid, shall accrue and
compound on a quarterly basis.  A Default Loan shall be prepayable, in whole or
in part, at any time or from time to time without penalty.  Any such Default
Loans shall be with full recourse

 
11

--------------------------------------------------------------------------------

 


to the Defaulting Member and shall be secured by the Defaulting Member’s
interest in the Company including, without limitation, such Defaulting Member’s
right to Distributions.  In furtherance thereof, upon the making of such Default
Loan, the Defaulting Member hereby pledges, assigns and grants equal security
interests in its Interest to each of the non-failing Members and agrees to
promptly execute such documents and statements reasonably requested by the
non-failing Members to further evidence and secure such security interest.  Any
advance by the non-failing Members on behalf of a Defaulting Member pursuant to
this Section 5.2(b)(1) shall be deemed to be a Capital Contribution made by the
Defaulting Member except as otherwise expressly provided herein.  All
Distributions to the Defaulting Member hereunder shall be applied first to
payment of any interest due under any Default Loan and then to principal until
all amounts due thereunder are paid in full.  While any Default Loan is
outstanding, the Company shall be obligated to pay directly to the non-failing
Members, for application to and until all Default Loans have been paid in full,
the amount of (x) any Distributions payable to the Defaulting Member, and (y)
any proceeds of the sale of the Defaulting Member’s Interest in the Company;
 
(2)           subject to any applicable thin capitalization limitations on
indebtedness of the Company, to treat its portion of such Capital Contribution
as a loan to the Company (rather than a Capital Contribution) and to advance to
the Company as a loan to the Company an amount equal to the Default Amount,
which loan shall be evidenced by a promissory note in form reasonably
satisfactory to the non-failing Members and which loan shall bear interest at
the Default Loan Rate and be payable on a first priority basis by the Company
from available Cash Flow and prior to any Distributions made to the Defaulting
Member.  If each Member has loans outstanding to the Company under this
provision, such loans shall be payable to each Member in proportion to the
outstanding balances of such loans to each Member at the time of payment.  Any
advance to the Company pursuant to this Section 5.2(b)(2) shall not be treated
as a Capital Contribution made by the Defaulting Member;
 
(3)           in lieu of the remedies set forth in subparagraphs (1) or (2),
revoke its portion of such additional Capital Contribution, whereupon the
portion of the Capital Contribution made by the non-failing Members shall be
returned within ten (10) days with interest computed at the Default Loan Rate by
the Company.
 
(c)           Notwithstanding the foregoing provisions of this Section 5.2, no
additional Capital Contributions shall be required from any Member if (i) the
Company or any other Person shall be in default (or with notice or the passage
of time or both, would be in default) in any material respect under any loan,
indenture, mortgage, lease, agreement or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company (or any of its
Subsidiaries) or any of its properties or assets is or may be bound, (ii) any
other Member, the Company or any of its Subsidiaries shall be insolvent or
bankrupt or in the process of liquidation, termination or dissolution, (iii) any
other Member, the Company or any of its Subsidiaries shall be subjected to any
pending litigation (x) in which the amount in controversy exceeds $500,000, (y)
which litigation is not being defended by an insurance company who would be
responsible for the payment of any judgment in such litigation, and (z) which
litigation if adversely determined could have a material adverse effect on such
other Member and/or the Company or

 
12

--------------------------------------------------------------------------------

 


any of its Subsidiaries and/or could interfere with their ability to perform
their obligations hereunder or under any Collateral Agreement, (iv) there has
been a material adverse change in (including, but not limited to, the financial
condition of) any other Member (and/or its Affiliates) which, in Member’s
reasonable judgment, prevents such other Member (and/or its Affiliates from
performing, or substantially interferes with their ability to perform, their
obligations hereunder or under any Collateral Agreement.  If any of the
foregoing events shall have occurred and any Member elects not to make a Capital
Contribution on account thereof, then any other Member which has made its pro
rata share of such Capital Contribution shall be entitled to a return of such
Capital Contribution from the Company.
 
5.3 Percentage Ownership Interest.  The Members shall have the initial
percentage ownership interests (as the same are adjusted as provided in this
Agreement, a “Percentage Interest”) in the Company set forth on Exhibit A
immediately following the Capital Contributions provided for in Section
5.1.  The Percentage Interests of the Members in the Company shall be adjusted
monthly so that the respective Percentage Interests of the Members at any time
shall be in proportion to their respective cumulative Total Investment made (or
deemed to be made) pursuant to Sections 5.1 and 5.2, as the same may be further
adjusted pursuant to Section 5.2(b)(3).  Percentage Interests shall not be
adjusted by distributions made (or deemed made) to a Member.


5.4 Return of Capital Contribution.  Except as approved by each of the Members,
no Member shall have any right to withdraw or make a demand for withdrawal of
the balance reflected in such Member’s Capital Account (as determined under
Section 5.6) until the full and complete winding up and liquidation of the
business of the Company.


5.5 No Interest on Capital.  Interest earned on Company funds shall inure solely
to the benefit of the Company, and no interest shall be paid upon any Capital
Contributions nor upon any undistributed or reinvested income or profits of the
Company.


5.6 Capital Accounts.  A separate capital account (the “Capital Account”) shall
be maintained for each Member in accordance with Section 1.704-1(b)(2)(iv) of
the Regulations. Without limiting the foregoing, the Capital Account of each
Member shall be increased by (i) the amount of any Capital Contributions made by
such Member, (ii) the amount of Income allocated to such Member and (iii) the
amount of income or profits, if any, allocated to such Member not otherwise
taken into account in this Section 5.6.  The Capital Account of each Member
shall be reduced by (i) the amount of any cash and the fair market value of any
property distributed to the Member by the Company (net of liabilities secured by
such distributed property that the Member is considered to assume or take
subject to), (ii) the amount of Loss allocated to the Member and (iii) the
amount of expenses or losses, if any, allocated to such Member not otherwise
taken into account in this Section 5.6.  The Capital Accounts of the Members
shall not be increased or decreased pursuant to Regulations Section
1.704-1(b)(2)(iv)(f) to reflect a revaluation of the Company’s assets on the
Company’s books in connection with any contribution of money or other property
to the Company pursuant to Section 5.2 by existing Members.  If any property
other than cash is distributed to a Member, the Capital Accounts of the Members
shall be adjusted as if such property had instead been sold by the Company for a
price equal to its fair market value, the gain or loss allocated pursuant to
Section 7, and the proceeds distributed in the manner set forth in Section 6.1
or Section 13.3(e)(iii).  No

 
13

--------------------------------------------------------------------------------

 


Member shall be obligated to restore any negative balance in its Capital
Account.  No Member shall be compensated for any positive balance in its Capital
Account except as otherwise expressly provided herein.  The foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with the provisions of Regulations
Section 1.704-1(b)(2) and shall be interpreted and applied in a manner
consistent with such Regulations.


5.7 New Members.  The Company may issue additional Interests and thereby admit a
new Member or Members, as the case may be, to the Company, only if such new
Member (i) has delivered to the Company its Capital Contribution, (ii) has
agreed in writing to be bound by the terms of this Agreement by becoming a party
hereto, and (iii) has delivered such additional documentation as the Company
shall reasonably require to so admit such new Member to the Company.  Without
the prior written consent of each then-current Member, a new Member may not be
admitted to the Company if the Company would, or may, have in the aggregate more
than one hundred (100) members.  For purposes of determining the number of
members under this Section 5.7, a Person (the “beneficial owner”) indirectly
owning an interest in the Company through a partnership, grantor trust or
S corporation (as such terms are used in the Code) (the “flow-through entity”)
shall be considered a member, but only if (i) substantially all of the value of
the beneficial owner’s interest in the flow-through entity is attributable to
the flow-through entity’s interest (direct or indirect) in the Company and (ii)
in the sole discretion of the Managers, a principal purpose of the use of the
flow-through entity is to permit the Company to satisfy the 100-member
limitation.


Section 6.  
Distributions.



6.1 Distribution of Distributable Funds


(a)           The Managers shall calculate and determine the amount of
Distributable Funds for each applicable period.  Except as provided in Sections
5.2(b), 6.1(b) or 13.3 or otherwise provided hereunder, Distributable Funds, if
any, shall be distributed to the Members, in proportion to their Percentage
Interests, on the 15th day of each month or from time to time as determined by
the Managers.
 
(b)           Any distributions otherwise payable to a Member under this
Agreement shall be applied first to satisfy amounts due and payable on account
of the indemnity and/or contribution obligations of such Member under this
Agreement and/or any other agreement delivered by such Member to the Company or
any other Member but shall be deemed distributed to such Member for purposes of
this Agreement.
 
6.2 Distributions in Kind.  In the discretion of the Managers, Distributable
Funds may be distributed to the Members in cash or in kind and Members may be
compelled to accept a distribution of any asset in kind even if the percentage
of that asset distributed to it exceeds a percentage of that asset that is equal
to the percentage in which such Member shares in distributions from the
Company.  In the case of all assets to be distributed in kind, the amount of the
distribution shall equal the fair market value of the asset distributed as
determined by the Managers.  In the case of a distribution of publicly traded
property, the fair market value of such property shall be deemed to be the
average closing price for such property for the thirty (30) day

 
14

--------------------------------------------------------------------------------

 


period immediately prior to the distribution, or if such property has not yet
been publicly traded for thirty (30) days, the average closing price of such
property for the period prior to the distribution in which the property has been
publicly traded.


Section 7.  
Allocations.



7.1 Allocation of Net Income and Net Losses Other than in Liquidation.  Except
as otherwise provided in this Agreement, Net Income and Net Losses of the
Company for each Fiscal Year shall be allocated among the Members in a manner
such that, as of the end of such Fiscal Year and taking into account all prior
allocations of Net Income and Net Losses of the Company and all distributions
made by the Company through such date, the Capital Account of each Member is, as
nearly as possible, equal to the distributions that would be made to such Member
pursuant to Section 6.1 if the Company were dissolved, its affairs wound up and
assets sold for cash equal to their tax basis (or book value in the case of
assets that have been revalued in accordance with Section 704(b) of the Code),
all Company liabil­ities were satisfied, and the net assets of the Company were
distributed in accordance with Section 6.1 immediately after such allocation.


7.2 Allocation of Net Income and Net Losses in Liquidation.  Net Income and Net
Losses realized by the Company in connection with the liquidation of the Company
pursuant to Section 13 shall be allocated among the Members in a manner such
that, taking into account all prior allocations of Net Income and Net Losses of
the Company and all distributions made by the Company through such date, the
Capital Account of each Member is, as nearly as possible, equal to the amount
which such Member is entitled to receive pursuant to Section 13.3(d)(iii).


7.3 U.S. Tax Allocations.
 
(a)           Subject to Section 704(c) of the Code, for U.S. federal and state
income tax purposes, all items of Company income, gain, loss, deduction and
credit shall be allocated among the Members in the same manner as the
corresponding item of income, gain, loss, deduction or credit was allocated
pursuant to the preceding paragraphs of this Section 7.
 
(b)           Code Section 704(c).  In accordance with Code Section 704(c) and
the Treasury regulations promulgated thereunder, income and loss with respect to
any property contributed to the capital of the Company (including, if the
property so contributed constitutes a partnership interest, the applicable
distributive share of each item of income, gain, loss, expense and other items
attributable to such partnership interest whether expressly so allocated or
reflected in partnership allocations) shall, solely for U.S. federal income tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for U.S. federal
income tax purposes and its Agreed Upon Value at the time of contribution.  Such
allocation shall be made in accordance with such method set forth in Regulations
Section 1.704-3(b) as the Manager in its reasonable discretion approves.
 
Any elections or other decisions relating to such allocations shall be made by
SOIF in any manner that reasonably reflects the purpose and intention of this
Agreement.  Allocations pursuant to this Section 7.3. are solely for purposes of
U.S. federal, state and local income taxes and shall not affect, or in any way
be taken into account in computing, any

 
15

--------------------------------------------------------------------------------

 


Member’s share of Net Income, Net Loss, other items or distributions pursuant to
any provisions of this Agreement.
 
Section 8.  
Books, Records, Tax Matters and Bank Accounts.



 
8.1 Books and Records.  The books and records of account of the Company shall be
maintained in accordance with industry standards and shall be based on the
Property Manager Reports.  The books and records shall be maintained at the
Company’s principal office or at a location designated by the Managers, and all
such books and records (and the dealings and other affairs of the Company and
its Subsidiaries, including BR Hawthorne JV) shall be available to any Member at
such location for review, investigation, audit and copying, at such Member’s
sole cost and expense, during normal business hours on at least twenty-four (24)
hours prior notice.


8.2 Reports and Financial Statements.


(a)           Within thirty (30) days of the end of each Fiscal Year, the
Managers shall cause each Member to be furnished with two sets of the following
additional annual reports computed as of the last day of the Fiscal Year:
 
(i)           An unaudited balance sheet of the Company;
 
(ii)           An unaudited statement of the Company’s profit and loss; and
 
(iii)           A statement of the Members’ Capital Accounts and changes therein
for such Fiscal Year.
 
(b)           Within fifteen (15) days of the end of each quarter of each Fiscal
Year, the Managers shall cause to be furnished to BEMT or any REIT Member such
information as requested by BEMT or any REIT Member as is necessary for BEMT or
any REIT Member to determine its qualification as a REIT and its compliance with
REIT Requirements as shall be requested by BEMT or any REIT Member.
 
(c)           The Members acknowledge that the Property Manager is obligated to
perform Project-related accounting and furnish Project-related accounting
statements under the terms of the Management Agreement (the “Property Manager
Reports”).  The Managers shall be entitled to rely on the Property Manager
Reports with respect to its obligations under this Section 8, and the Members
acknowledge that the reports to be furnished shall be based on the Property
Manager Reports, without any duty on the part of the Managers to further
investigate the completeness, accuracy or adequacy of the Property Manager
Reports.
 
(d)           At the expense and cost of BEMT, the Managers will use their
commercially best efforts to obtain such financial statements (audited or
unaudited), information and attestations as may be required by BEMT or any of
its Affiliates in connection with public reporting, attestation, certification
and other requirements under the Securities Exchange Act of 1934, as amended,
and the Sarbanes-Oxley Act of 2002, as amended, applicable to such entity, and
work in good faith with the designated accountants or auditors of BEMT or any of
its

 
16

--------------------------------------------------------------------------------

 


Affiliates in connection therewith, including for purposes of testing internal
controls and procedures of BEMT or any of its Affiliates.
 
8.3           Tax Matters Member. SOIF is hereby designated as the “tax matters
partner” of the Company and the Subsidiaries, as defined in Section 6231(a)(7)
of the Code (the “Tax Matters Member”) and shall prepare or cause to be prepared
all income and other tax returns of the Company and the Subsidiaries pursuant to
the terms and conditions of Section 8.5.  Except as otherwise provided in this
Agreement, all elections required or per­mitted to be made by the Company and
the Subsidiaries under the Code or state tax law shall be timely determined and
made by SOIF. The Members intend that the Company be treated as a partnership
for U.S. federal, state and local tax purposes, and the Members will not elect
or authorize any person to elect to change the status of the Company from that
of a partnership for U.S. federal, state and local income tax
purposes.  SOIF agrees to consult with SOIF II and BEMT with respect to any
written notice of any material tax elections and any material inquiries, claims,
assessments, audits, controversies or similar events received from any taxing
authority.  In addition, upon the request of any Member, the Company and each
Subsidiary shall make an election pursuant to Code Section 754 to adjust the
basis of the Company’s property in the manner provided in Code Sections 734(b)
and 743(b).  The Company hereby indemnifies and holds harmless SOIF from and
against any claim, loss, expense, liability, action or damage resulting from its
acting or its failure to take any action as the “tax matters partner” of the
Company and the Subsidiaries, provided that any such action or failure to act
does not constitute gross negligence or willful misconduct.
 


8.4           Bank Accounts.  All funds of the Company are to be deposited in
the Company’s name in such bank account or accounts as may be designated by the
Managers and shall be withdrawn on the signature of such Person or Persons as
the Managers may authorize.


8.5           Tax Returns.  The Managers shall cause to be prepared all income
and other tax returns of the Company and the Subsidiaries required by applicable
law.  No later than the due date or extended due date thereof, the Managers
shall deliver or cause to be delivered to each Member a copy of the tax returns
for the Company and such Subsidiaries with respect to such Fiscal Year, together
with such information with respect to the Company and such Subsidiaries as shall
be necessary for the preparation by such Member of its U.S. federal and state
income or other tax and information returns.


8.6           Expenses.  Notwithstanding any contrary provision of this
Agreement, the Members acknowledge and agree that the reasonable expenses and
charges incurred directly or indirectly by or on behalf of the Managers in
connection with its obligations under this Section 8 will be reimbursed by the
Company to the Managers.


Section 9.  
Management.



 
9.1 Management.
 

 
 
17

--------------------------------------------------------------------------------

 
(a)           The Company shall be managed by one or more managers. SOIF shall
have the power and authority to appoint one (1) Manager without any further
action or approval by any Member, and SOIF hereby appoints SOIF as its initial
Manager.  SOIF II shall have the power and authority to appoint one (1) Manager
without any further action or approval by any Member, and SOIF II hereby
appoints SOIF II as its initial Manager. BEMT shall have the power and authority
to appoint one (1) Manager without any further action or approval by any Member,
and BEMT hereby appoints BEMT as its initial Manager.  A Member may only remove
and replace a Manager appointed by that Member. To the extent that SOIF or a
SOIF Transferee Transfers all or a portion of its Interest in accordance with
Section 12 to a SOIF Transferee, such SOIF Transferee may be appointed as an
additional Manager under this Section 9.1(a) by SOIF or a SOIF Transferee then
holding all or a portion of an Interest without any further action or
authorization by any Member.  To the extent that SOIF II or a SOIF II Transferee
Transfers all or a portion of its Interest in accordance with Section 12 to a
SOIF II Transferee, such SOIF II Transferee may be appointed as an additional
Manager under this Section 9.1(a) by SOIF II or a SOIF II Transferee then
holding all or a portion of an Interest without any further action or
authorization by any Member.  To the extent that BEMT or a BEMT Transferee
Transfers all or a portion of its Interest in accordance with Section 12 to a
BEMT Transferee, such BEMT Transferee may be appointed as an additional Manager
under this Section 9.1(a) by BEMT or a BEMT Transferee then holding all or a
portion of an Interest without any further action or authorization by any
Member.
 
(b)           Each Manager, acting alone following consultation with the other
Manager or acting jointly, shall have the authority to exercise all of the
powers and privileges granted by the Act, any other law or this Agreement,
together with any powers incidental thereto, and to take any other action not
prohibited under the Act or other applicable law, so far as such powers or
actions are necessary or convenient or related to the conduct, promotion or
attainment of the business, purposes or activities of the Company, except that
any Major Decision or other matter submitted by the Managers to the Members
shall require the express and unanimous approval of the Members.
 
(c)           Each Manager shall substantially participate in the management of
the Property, and in all decision-making with respect to the development of the
Property, both directly and through the control each Manager maintains and
exercises over Company Subsidiaries.  In furtherance of such management and
decision-making authority, the Managers shall meet with the Property Manager on
no less than a quarterly basis to discuss issues and make decisions related to
the management and development of the Property.
 
(d)           The Managers may appoint individuals to act on behalf of the
Company with such titles and authority as determined from time to time by the
Managers. Each of such individuals shall hold office until his or her death,
resignation or replacement by any Manager.
 
9.2           Affiliate Transactions.  No agreement shall be entered into by the
Company or any Subsidiary with a Member or any Affiliate of a Member and no
decision shall be made in respect of any such agreement (including, without
limitation, the enforcement or termination thereof) unless such agreement or
related decision shall have been approved unanimously in writing by the
Managers.
 
 
 
18

--------------------------------------------------------------------------------

 
9.3 Other Activities.


(a)           Right to Participation in Other Member Ventures.  Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of any of the other
Members or their Affiliates, or in the income or proceeds derived from such
ventures, activities or opportunities.  Neither the Company nor any Member (or
any Affiliate of any Member) shall have any right by virtue of this Agreement
either to participate in or to share in any other now existing or future
ventures, activities or opportunities of any of the other Members or their
Affiliates, or in the income or proceeds derived from such ventures, activities
or opportunities.
 
(b)           Limitation on Actions of Members; Binding Authority. No Member
shall take any action on behalf of, or in the name of, the Company, or enter
into any contract, agreement, commitment or obligation binding upon the Company,
or, in its capacity as a Member or Manager of the Company, perform any act in
any way relating to the Company or the Company’s assets, except in a manner and
to the extent consistent with the provisions of this Agreement.


9.4 Operation in Accordance with REOC/REIT Requirements.
 
(a)           The Members acknowledge that SOIF or one or more of its
Affiliates, and SOIF II and one or more of its Affiliates (each, a “BR
Affiliate”), intends to qualify as a “real estate operating company” or “venture
capital operating company” within the meaning of U.S. Department of Labor
Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that the Company and its
Subsidiaries shall be operated in a manner that will enable SOIF, SOIF II and
such BR Affiliate to so qualify.  Notwithstanding anything herein to the
contrary, the Company and its Subsidiaries shall not take, or refrain from
taking, any action that would result in SOIF or a SOIF Affiliate, or SOIF II or
a SOIF II Affiliate, from failing to qualify as a REOC.  The Members (a) shall
not fund any Capital Contribution "with the 'plan assets' of any 'employee
benefit plan' within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended or any 'plan' as defined by Section 4975
of the Internal Revenue Code of 1986, as amended", and (b) shall comply with any
requirements specified by SOIF or SOIF II in order to ensure compliance with
this Section 9.4.
 
(b)           Notwithstanding anything in this Agreement to the contrary, unless
specifically agreed to by the Managers in writing, neither the Company nor its
Subsidiaries shall hold any investment, incur any indebtedness or otherwise take
any action that would cause any Member of the Company (or any Person holding an
indirect interest in the Company through an entity or series of entities treated
as partnerships for U.S. federal income tax purposes) to realize any “unrelated
business taxable income” as such term is defined in Code Sections 511 through
514.
 
(c)           The Company (and any direct or indirect Subsidiary of the Company)
may not engage in any activities or hold any assets that would constitute or
result in the occurrence of a REIT Prohibited Transaction as defined
herein.  Notwithstanding anything to the contrary contained in this Agreement,
during the time a REIT Member is a Member of the Company,

 
19

--------------------------------------------------------------------------------

 


neither the Company, any direct or indirect Subsidiary of the Company, nor any
Member of the Company shall take or refrain from taking any action which, or the
effect of which, would constitute or result in the occurrence of a REIT
Prohibited Transaction by the Company or any direct or indirect Subsidiary
thereof, including without limiting the generality of the foregoing, but in
amplification thereof:
 
(i) Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);
 
(ii) Leasing personal property, excluding for this purpose a lease of personal
property that is entered into in connection with a lease of real property where
the rent attributable to the personal property is less than 15% of the total
rent provided for under the lease;
 
(iii) Acquiring or holding any debt investments, excluding for these purposes
“debt” solely between wholly-owned Subsidiaries of the Company, unless (I) the
amount of interest income received or accrued by the Company under such loan
does not, directly or indirectly, depend in whole or in part on the income or
profits of any person, and (II) the debt is fully secured by mortgages on real
property or on interests in real property.  Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;
 
(iv) Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form 8875,
or (iii) has properly elected to be a real estate investment trust for U.S.
federal income tax purposes;
 
(v) Entering into any agreement where the Company receives amounts, directly or
indirectly, for rendering services to the tenants of any property that is owned,
directly or indirectly, by the Company other than (i) amounts received for
services that are customarily furnished or rendered in connection with the
rental of real property of a similar class in the geographic areas in which the
Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property’s tenants);
 
 
 
20

--------------------------------------------------------------------------------

 
(vi) Entering into any agreement where a material amount of income received or
accrued by the Company under such agreement, directly or indirectly, does not
qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;
 
(vii) Holding cash of the Company available for operations or distribution in
any manner other than a traditional bank checking or savings account;
 
(viii) Selling or disposing of any property, subsidiary or other asset of the
Company prior to (i) the completion of a two (2) year holding period with such
period to begin on the date the Company acquires a direct or indirect interest
in such property and begins to hold such property, subsidiary or asset for the
production of rental income, and (ii) the satisfaction of any other requirements
under Section 857 of the Code necessary for the avoidance of a prohibited
transaction tax on the REIT; or
 
(ix)           Failing to make current cash distributions to REIT Member each
year in an amount which does not at least equal the taxable income allocable to
REIT Member for such year.


Notwithstanding the foregoing provisions of this Section 9.4(c), the Company may
enter into a REIT Prohibited Transaction if it receives the prior written
approval of the REIT Member specifically acknowledging that the REIT Member is
approving a REIT Prohibited Transaction pursuant to this Section 9.4(c).  For
purposes of this Section 9.4(c), “REIT Prohibited Transactions” shall mean any
of the actions specifically set forth in this Section 9.4(c).
 
9.5 FCPA.
 
(a)           In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials.  The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.
 
 
 
21

--------------------------------------------------------------------------------

 
The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party.
 
(b)           Each Member agrees to notify immediately the other Member of any
request that such Member or any of its officers, directors, employees,
shareholders, members, agents or Affiliates, acting on its behalf, receives to
take any action that may constitute a violation of the Foreign Corrupt Practices
Act.
 


Section 10.  
Confidentiality.





(a)           Any information relating to a Member’s business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as “Confidential Information”.  All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) or provided to or conveyed orally or visually to a receiving
Member, shall be presumed to be Confidential Information at the time of delivery
to the receiving Member.  All such Confidential Information shall be protected
by the receiving Member from disclosure with the same degree of care with which
the receiving Member protects its own Confidential Information from
disclosure.  Each Member agrees:  (i) not to disclose such Confidential
Information to any Person except to those of its employees or representatives
who need to know such Confidential Information in connection with the conduct of
the business of the Company and who have agreed to maintain the confidentiality
of such Confidential Information and (ii) neither it nor any of its employees or
representatives will use the Confidential Information for any purpose other than
in connection with the conduct of the business of the Company; provided that
such restrictions shall not apply if such Confidential Information:
 
(x)           is or hereafter becomes public, other than by breach of this
Agreement;
 
(y)           was already in the receiving Member’s possession prior to any
disclosure of the Confidential Information to the receiving Member by the
divulging Member; or
 
(z)           has been or is hereafter obtained by the receiving Member from a
third party not bound by any confidentiality obligation with respect to the
Confidential Information;
 
provided, further, that nothing herein shall prevent any Member from disclosing
any portion of such Confidential Information (1) to the Company and allowing the
Company to use such Confidential Information in connection with the Company’s
business, (2) pursuant to judicial order or in response to a governmental
inquiry, by subpoena or other legal process, but only to the extent required by
such order, inquiry, subpoena or process, and only after reasonable notice to
the original divulging Member, (3) as necessary or appropriate in connection
with or to prevent the audit by a governmental agency of the accounts of BEMT,
SOIF or SOIF II, (4) in order to initiate, defend or otherwise pursue legal
proceedings between the parties regarding this Agreement, (5) necessary in
connection with a Transfer of an Interest permitted hereunder or (6) to a
Member’s respective attorneys or accountants or other representative.
 
 
 
22

--------------------------------------------------------------------------------

 
(b)           The Members and their Affiliates shall each act to safeguard the
secrecy and confidentiality of, and any proprietary rights to, any non-public
information relating to the Company and its business, except to the extent such
information is required to be disclosed by law or reasonably necessary to be
disclosed in order to carry out the business of the Company.  Each Member may,
from time to time, provide the other Members written notice of its non-public
information which is subject to this Section 10(b).
 
(c)           Without limiting any of the other terms and provisions of this
Agreement (including, without limitation, Section 9.6), to the extent a Member
(the “Pursuer”) provides the other Member with information relating to a
possible investment opportunity then being actively pursued by the Pursuer on
behalf of the Company, the other Member receiving such information shall not use
such information to pursue such investment opportunity for its own account to
the exclusion of the Pursuer so long as the Pursuer is actively pursuing such
opportunity on behalf of the Company and shall not disclose any Confidential
Information to any Person (except as expressly permitted hereunder) or take any
other action in connection therewith that is reasonably likely to cause damage
to the Pursuer.
 
Section 11.  
Representations and Warranties.



 
11.1 In General.  As of the date hereof, each of the Members hereby makes each
of the representations and warranties applicable to such Member as set forth in
Section 11.2.  Such representations and warranties shall survive the execution
of this Agreement.
 
11.2 Representations and Warranties.  Each Member hereby represents and warrants
that:


(a)           Due Incorporation or Formation; Authorization of Agreement.  Such
Member is a corporation duly organized or a partnership or limited liability
company duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has the corporate,
partnership or company power and authority to own its property and carry on its
business as owned and carried on at the date hereof and as contemplated
hereby.  Such Member is duly licensed or qualified to do business and in good
standing in each of the jurisdictions in which the failure to be so licensed or
qualified would have a material adverse effect on its financial condition or its
ability to perform its obligations hereunder.  Such Member has the corporate,
partnership or company power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, and the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate, partnership or company action.  This Agreement constitutes the legal,
valid and binding obligation of such Member.
 
(b)           No Conflict with Restrictions; No Default.  Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or

 
23

--------------------------------------------------------------------------------

 


foreign, or any arbitrator, applicable to such Member or any of its Affiliates,
(ii) does or will conflict with, violate, result in a breach of or constitute a
default under (or has conflicted with, violated, resulted in a breach of or
constituted a default under) any of the terms, conditions or provisions of the
articles of incorporation, bylaws, partnership agreement or operating agreement
of such Member or any of its Affiliates or of any material agreement or
instrument to which such Member or any of its Affiliates is a party or by which
such Member or any of its Affiliates is or may be bound or to which any of its
properties or assets is subject, (iii) does or will conflict with, violate,
result in (or has conflicted with, violated or resulted in) a breach of,
constitute (or has constituted) a default under (whether with notice or lapse of
time or both), accelerate or permit the acceleration of (or has accelerated) the
performance required by, give (or has given) to others any material interests or
rights or require any consent, authorization or approval under any indenture,
mortgage, lease, agreement or instrument to which such Member or any of its
Affiliates is a party or by which such Member or any of its Affiliates or any of
their properties or assets is or may be bound or (iv) does or will result (or
has resulted) in the creation or imposition of any lien upon any of the
properties or assets of such Member or any of its Affiliates.
 
(c)           Governmental Authorizations.  Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.
 
(d)           Litigation.  There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member’s (or any of its
Affiliate’s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.
 
(e)           Investigation.  Such Member is acquiring its Interest based upon
its own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise.  Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.
 
 
 
24

--------------------------------------------------------------------------------

 
(f)           Broker.  No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.
 
(g)           Investment Company Act.  Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
 
(h)           Securities Matters.
 
 
(i)
None of the Interests are registered under the Securities Act or any state
securities laws.  Such Member understands that the offering, issuance and sale
of the Interests are intended to be exempt from registration under the
Securities Act, based, in part, upon the representations, warranties and
agreements contained in this Agreement.  Such Member is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 
 
(ii)
Neither the Securities and Exchange Commission nor any state securities
commission has approved the Interests or passed upon or endorsed the merits of
the offer or sale of the Interests.  Such Member is acquiring the Interests
solely for such Member’s own account for investment and not with a view to
resale or distribution thereof in violation of the Securities Act.

 
 
(iii)
Such Member is unaware of, and in no way relying on, any form of general
solicitation or general advertising in connection with the offer and sale of the
Interests, and no Member has taken any action which could give rise to any claim
by any person for brokerage commissions, finders’ fees (without regard to any
finders’ fees payable by the Company directly) or the like relating to the
transactions contemplated hereby.

 
 
(iv)
Such Member is not relying on the Company or any of its officers, directors,
employees, advisors or representatives with regard to the tax and other economic
considerations of an investment in the Interests, and such Member has relied on
the advice of only such Member’s advisors.

 
 
(v)
Such Member understands that the Interests may not be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws, or an exemption from registration is
available.  Such Member agrees that it will not attempt to sell, transfer,
assign, pledge or otherwise dispose of all or any portion of the Interests in
violation of this Agreement.

 
 
(vi)
Such Member has adequate means for providing for its current financial needs and
anticipated future needs and possible contingencies and

 
 
25

--------------------------------------------------------------------------------

 
 

 
 
emergencies and has no need for liquidity in the investment in the Interests.

 
 
(vii)
Such Member is knowledgeable about investment considerations and has a
sufficient net worth to sustain a loss of such Member’s entire investment in the
Company in the event such a loss should occur.  Such Member’s overall commitment
to investments which are not readily marketable is not excessive in view of such
Member’s net worth and financial circumstances and the purchase of the Interests
will not cause such commitment to become excessive.  The investment in the
Interests is suitable for such Member.

 
 
(viii)
Such Member represents to the Company that the information contained in this
subparagraph (h) and in all other writings, if any, furnished to the Company
with regard to such Member (to the extent such writings relate to its exemption
from registration under the Securities Act) is complete and accurate and may be
relied upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the sale
of the Interests.

 
Section 12.  
Sale, Assignment, Transfer or other Disposition.



 
12.1 Prohibited Transfers.  Except as otherwise provided in this Section 12,
Sections 5.2(b) or as approved by the Managers, no Member shall Transfer all or
any part of its Interest, whether legal or beneficial, in the Company, and any
attempt to so Transfer such Interest (and such Transfer) shall be null and void
and of no effect.  Notwithstanding the foregoing, any Member shall have the
right, with the consent of the other Members, at any time to pledge to a lender
or creditor, directly or indirectly, all or any part of its Interest in the
Company for such purposes as it deems necessary in the ordinary cause of its
business and operations.
 
12.2 Affiliate Transfers.


(a)           Subject to the provisions of Section 12.2(b) hereof, and subject
in each case to the prior written approval of each Member (such approval not to
be unreasonably withheld), any Member may Transfer all or any portion of its
Interest in the Company at any time to an Affiliate of such Member, provided
that such Affiliate shall remain an Affiliate of such Member at all times that
such Affiliate holds such Interest.  If such Affiliate shall thereafter cease
being an Affiliate of such Member while such Affiliate holds such Interest, such
cessation shall be a non-permitted Transfer and shall be deemed void ab initio,
whereupon the Member having made the Transfer shall, at its own and sole
expense, cause such putative transferee to disgorge all economic benefits and
otherwise indemnify the Company and the other Member(s) against loss or damage
under any Collateral Agreement.


(b)           Notwithstanding anything to the contrary contained in this
Agreement, the following Transfers shall not require the approval set forth in
Section 12.2(a):
 

 
 
26

--------------------------------------------------------------------------------

 
(i)           Any Transfer by SOIF or a SOIF Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of SOIF, including but not
limited to (A) Bluerock Enhanced Multifamily Trust, Inc. (“BR REIT”) or any
Person that is directly or indirectly owned by BR REIT; and/or (B) SOIF II or
any Person that is directly or indirectly owned by SOIF II (collectively, a
“SOIF Transferee”);


(ii) Any Transfer by SOIF II or a SOIF II Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of SOIF II, including but not
limited to (A) BR REIT or any Person that is directly or indirectly owned by BR
REIT; and/or (B) SOIF or any Person that is directly or indirectly owned by SOIF
(collectively, a “SOIF II Transferee”);


(iii) Any Transfer by BEMT or a BEMT Transferee of up to one hundred percent
(100%) of its Interest to any Affiliate of BEMT, including but not limited to
(A) BR REIT or any Person that is directly or indirectly owned by BR REIT;
and/or (B) SOIF II or any Person that is directly or indirectly owned by SOIF II
(collectively, a “BEMT Transferee”);


provided however, as to subparagraphs (b)(i) and (b)(ii), and as to subparagraph
(a), no Transfer shall be permitted and shall be void ab initio if it shall
violate any “Transfer” provision of any applicable Collateral Agreement with
third party lenders.


(c) Upon the execution by any such BEMT Transferee, SOIF Transferee or SOIF II
Transferee of such documents necessary to admit such party into the Company and
to cause the BEMT Transferee, SOIF Transferee or SOIF II Transferee (as
applicable) to become bound by this Agreement, the BEMT Transferee, SOIF
Transferee or SOIF II Transferee (as applicable) shall become a Member, without
any further action or authorization by any Member.


12.3 Admission of Transferee; Partial Transfers.  Notwithstanding anything in
this Section 12 to the contrary and except as provided in Sections 5.2(b), no
Transfer of Interests in the Company shall be permitted unless the potential
transferee is admitted as a Member under this Section 12.3:


(a) If a Member Transfers all or any portion of its Interest in the Company,
such transferee may become a Member if (i) such transferee executes and agrees
to be bound by this Agreement, (ii) the transferor and/or transferee pays all
reasonable legal and other fees and expenses incurred by the Company in
connection with such assignment and substitution and (iii) the transferor and
transferee execute such documents and deliver such certificates to the Company
and the remaining Members as may be required by applicable law or otherwise
advisable; and


(b) Notwithstanding the foregoing, any Transfer or purported Transfer of any
Interest, whether to another Member or to a third party, shall be of no effect
and void ab initio, and such transferee shall not become a Member or an owner of
the purportedly transferred Interest, if the Management Committee determines in
its sole discretion that:
 

 
 
27

--------------------------------------------------------------------------------

 
(i)           the Transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws;
 
(ii)           the Transfer would result in a termination of the Company under
Code Section 708(b);
 
(iii)           as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;
 
(iv)           if as a result of such Transfer the aggregate value of Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;
 
(v)           as a result of such Transfer, the Company would or may have in the
aggregate more than one hundred (100) members and material adverse federal
income tax consequences would result to a Member.  For purposes of determining
the number of members under this Section 12.3(b)(v), a Person (the “beneficial
owner”) indirectly owning an interest in the Company through a partnership,
grantor trust or S corporation (as such terms are used in the Code) (the
“flow-through entity”) shall be considered a member, but only if (i)
substantially all of the value of the beneficial owner’s interest in the
flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Company and (ii) in the sole discretion of the
Managers, a principal purpose of the use of the flow-through entity is to permit
the Company to satisfy the 100-member limitation; or
 
(vi)           the transferor failed to comply with the provisions of Sections
12.2(a) or (b).
 
The Managers may require the provision of a certificate as to the legal nature
and composition of a proposed transferee of an Interest of a Member and from any
Member as to its legal nature and composition and shall be entitled to rely on
any such certificate in making such determinations under this Section 12.3.
 
12.4 Withdrawals.  Each of the Members does hereby covenant and agree that it
will not withdraw, resign, retire or disassociate from the Company, except as a
result of a Transfer of its entire Interest in the Company permitted under the
terms of this Agreement and that it will carry out its duties and
responsibilities hereunder until the Company is terminated, liquidated and
dissolved under Section 13.  No Member shall be entitled to receive any
distribution or otherwise receive the fair market value of its Interest in
compensation for any purported resignation or withdrawal not in accordance with
the terms of this Agreement.


Section 13.  
Dissolution.



13.1 Limitations.  The Company may be dissolved, liquidated and terminated only
pursuant to the provisions of this Section 13, and, to the fullest extent
permitted by law but

 
28

--------------------------------------------------------------------------------

 


subject to the terms of this Agreement, the parties hereto do hereby irrevocably
waive any and all other rights they may have to cause a dissolution of the
Company or a sale or partition of any or all of the Company’s assets.


13.2 Exclusive Events Requiring Dissolution.  The Company shall be dissolved
only upon the earliest to occur of the following events (a “Dissolution Event”):


(a)           the expiration of the specific term set forth in Section 2.5;
 
(b)           at any time at the election of the Managers in writing;
 
(c)           at any time there are no Members (unless otherwise continued in
accordance with the Act); or
 
(d)           the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.
 
13.3 Liquidation.  Upon the occurrence of a Dissolution Event, the business of
the Company shall be continued to the extent necessary to allow an orderly
winding up of its affairs, including the liquidation of the assets of the
Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:


(a)           The Managers shall cause to be prepared a statement setting forth
the assets and liabilities of the Company as of the date of dissolution, a copy
of which statement shall be furnished to all of the Members.
 
(b)           The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of the Managers as promptly as
possible, but in an orderly, businesslike and commercially reasonable manner.
 
(c)           Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2.  To the extent that an asset is to be distributed in
kind, such asset shall be deemed to have been sold at its fair market value on
the date of distribution, the gain or loss deemed realized upon such deemed sale
shall be allocated in accordance with Section 7.2 and the amount of the
distribution shall be considered to be such fair market value of the asset.
 
(d)           The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:
 
 
(i)
to the satisfaction of the debts and liabilities of the Company (contingent or
otherwise) and the expenses of liquidation or distribution (whether by payment
or reasonable provision for payment), other than liabilities to Members or
former Members for distributions;

 
 
(ii)
to the satisfaction of loans made pursuant to Section 5.2(b) in proportion to
the outstanding balances of such loans at the time of payment;

 
 
 
29

--------------------------------------------------------------------------------

 
 
(iii)
the balance, if any, to the Members in accordance with Sections 6.1.

 
13.4 Continuation of the Company.  Notwithstanding anything to the contrary
contained herein, the death, retirement, resignation, expulsion, bankruptcy,
dissolution or removal of a Member shall not in and of itself cause the
dissolution of the Company, and the Members are expressly authorized to continue
the business of the Company in such event, without any further action on the
part of the Members.


Section 14.  
Indemnification.



14.1 Exculpation of Members.  No Member, Manager, representative or officer of
the Company shall be liable to the Company or to the other Members for damages
or otherwise with respect to any actions or failures to act taken or not taken
relating to the Company, except to the extent any related loss results from
fraud, gross negligence or willful or wanton misconduct on the part of such
Member, Manager, representative or officer or the willful breach of any
obligation under this Agreement.


14.2 Indemnification by Company.  The Company hereby indemnifies, holds harmless
and defends the Members, the Managers, the officers and each of their respective
agents, officers, directors, members, partners, shareholders and employees from
and against any loss, expense, damage or injury suffered or sustained by them
(including but not limited to any judgment, award, settlement, reasonable
attorneys’ fees and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim) by reason of or
arising out of (i) their activities on behalf of the Company or in furtherance
of the interests of the Company, including, without limitation, the provision of
guaranties to third party lenders in respect of financings relating to the
Company or any of its assets (but specifically excluding from such indemnity by
the Company any so called “bad boy” guaranties or similar agreements which
provide for recourse as a result of failure to comply with covenants, willful
misconduct or gross negligence, (ii) their status as Members, Managers,
representatives, employees or officers of the Company, or (iii) the Company’s
assets, property, business or affairs (including, without limitation, the
actions of any officer, director, member or employee of the Company or any of
its Subsidiaries), if the acts or omissions were not performed or omitted
fraudulently or as a result of gross negligence or willful or wanton misconduct
by the indemnified party or as a result of the willful breach of any obligation
under this Agreement by the indemnified party.  For the purposes of this
Section 14.2, officers, directors, employees and other representatives of
Affiliates of a Member who are functioning as representatives of such Member in
connection with this Agreement shall be considered representatives of such
Member for the purposes of this Section 14.  Reasonable expenses incurred by the
indemnified party in connection with any such proceeding relating to the
foregoing matters shall be paid or reimbursed by the Company in advance of the
final disposition of such proceeding upon receipt by the Company of (x) written
affirmation by the Person requesting indemnification of its good faith belief
that it has met the standard of conduct necessary for indemnification by the
Company and (y) a written undertaking by or on behalf of such Person to repay
such amount if it shall ultimately be determined by a court of competent
jurisdiction that such Person has not met such standard of conduct, which
undertaking shall be an unlimited general obligation of the indemnified party
but need not be secured.
 

 
 
30

--------------------------------------------------------------------------------

 
14.3 General Indemnification by the Members.
 
(a)           Notwithstanding any other provision contained herein, each Member
(the “Indemnifying Party”) hereby indemnifies and holds harmless the other
Members, the Company and each of their subsidiaries and their agents, officers,
directors, members, partners, shareholders and employees (each, an “Indemnified
Party”) from and against all losses, costs, expenses, damages, claims and
liabilities (including reasonable attorneys’ fees) as a result of or arising out
of (i) any breach of any obligation of the Indemnifying Party under this
Agreement, or (ii) any breach of any obligation by or any inaccuracy in or
breach of any representation or warranty made by the Indemnifying Party, whether
in this Agreement or in any other agreement with respect to the conveyance,
assignment, contribution or other transfer of the Properties (or interests
therein), assets, agreements, rights or other interests conveyed, assigned,
contributed or otherwise transferred to the Company (collectively, the
“Inducement Agreements”).
 
(b)           Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligation of the Members under this Section 14.3
shall be limited to such Indemnifying Party’s Interest in the Company.
 
(c)           The indemnities, contributions and other obligations under this
Agreement shall be in addition to any rights that any Indemnified Party may have
at law, in equity or otherwise.  The terms of this Section 14 shall survive
termination of this Agreement.
 
Section 15.  
Sale Rights



15.1 Push / Pull Rights.


(a) Availability of Rights.  At any time (i) after the third anniversary of this
Agreement or (ii) that the Members are unable to agree on a Major Decision and
such failure to agree has continued for fifteen (15) days after written notice
from one Member to the other Members indicating an intention to exercise rights
under this Section 15.1, any Member may exercise its right to initiate the
provisions of this Section 15.1.


(b) Exercise.  The Member wishing to exercise its rights pursuant to this
Section 15.1 (the “Offeror”) shall do so by giving notice to the other Members
(the “Offerees”) setting forth a statement of intent to invoke its rights under
this Section 15.1, stating therein the aggregate dollar amount (the “Valuation
Amount”) that the Offeror would be willing to pay for the assets of the Company
as of the Closing Date (as defined below) free and clear of all liabilities, and
setting forth all oral or written offers and inquiries received by the Offeror
during the previous twelve-month period relating to the financing, disposition
or leasing of any Company property.


(c) Offeree Response.  After receipt of such notice, each Offeree shall elect to
either (i) sell its entire Interest to the Offeror for an amount equal to the
amount the Offeree would have been entitled to receive if the Company had sold
its assets for the Valuation Amount on the Closing Date and the Company had
immediately paid all Company liabilities and Imputed Closing Costs and
distributed the net proceeds of sale to the Members in satisfaction of their
Interests pursuant to Section 13.3, or (ii) purchase the entire Interest of the
Offeror for an

 
31

--------------------------------------------------------------------------------

 


amount equal to the amount the Offeror would have been entitled to receive if
the Company had sold all of its assets for the Valuation Amount on the Closing
Date and the Company had immediately paid all Company liabilities and Imputed
Closing Costs and distributed the net proceeds of the sale to the Members in
satisfaction of their Interests pursuant to Section 13.3. Each Offeree shall
have thirty (30) days from the giving of the Offeror’s notice in which to
exercise either of its options by giving written notice to the Offeror.  If an
Offeree does not elect to acquire the Offeror’s Interest within such time
period, such Offeree shall be deemed to have elected to sell its Interest to the
Offeror as provided in subsection (i) above.


(d) Earnest Money.  Within five (5) business days after an election has been
made or deemed made under Section 15.1(c), each acquiring Member shall deposit
with a mutually acceptable third-party escrow agent a non-refundable earnest
money deposit in the amount of five percent (5%) of the amount the selling
Member is entitled to receive for its Interest under this Section 15.1, which
amount shall be applied to the purchase price at closing.  If any acquiring
Member should thereafter fail to consummate the transaction for any reason other
than a default by the selling Member or a refusal by any lender of the Company
or any Subsidiary who has a right under its loan documents to consent to such
transfer to so consent, (i) (A) the earnest money deposit shall be distributed
from escrow to the selling Member, free of all claims of such acquiring Member,
as liquidated damages and constituting the sole and exclusive remedy available
to the selling Member because of a default by the acquiring Member or (B) the
selling Member may, by delivering to such acquiring Member written notice
thereof, elect to buy the entire Interest of such acquiring Member for an amount
equal to the amount such acquiring Member would have been entitled to receive if
the Company had sold all of its assets for the Valuation Amount and the Company
had immediately paid all Company liabilities and Imputed Closing Costs and
distributed the net proceeds of the sale to the Members in satisfaction of their
Interests pursuant to Section 13.3, in which case, the Closing Date therefor
shall be the date specified in the selling Member’s notice, and (ii) if the
acquiring Member was the Offeror, the non-refundable earnest money deposit for
any future election by the acquiring Member to buy the selling Member’s Interest
shall be twenty percent (20%) of the amount the selling Member is entitled to
receive for its Interest in connection with such future election.


(e) Closing.  The closing of an acquisition pursuant to this Section 15.1 shall
be held at the principal place of business of the Company on a mutually
acceptable date (the “Closing Date”) not later than sixty (60) days (or, if the
Offeree is the acquiring Member, ninety (90) days) after an election has been
made or deemed made under Section 15.1(c).  At such closing, the following shall
occur:


(i) The selling Member shall assign to each acquiring Member or its respective
designee the selling Member’s Interest in accordance with the instructions of
each acquiring Member, and shall execute and deliver to each acquiring Member
all documents which may be required to give effect to the disposition and
acquisition of such interests, in each case free and clear of all liens, claims,
and encumbrances, with covenants of general warranty; and


(ii) Each acquiring Member shall pay to the selling Member the consideration
therefor in cash.
 
 
 
32

--------------------------------------------------------------------------------

 


(f) Enforcement.  It is expressly agreed that the remedy at law for breach of
the obligations of the Members set forth in this Section 15.1 is inadequate in
view of (i) the complexities and uncertainties in measuring the actual damage to
be sustained by reason of the failure of a Member to comply fully with such
obligations, and (ii) the uniqueness of the Company’s business and the Members’
relationships.  Accordingly, each of such obligations shall be, and is hereby
expressly made, enforceable by an order of specific performance.


15.2 Forced Sale Rights.


(a) Offers.  If, at any time following the third anniversary of the date that
the Property is acquired by a Subsidiary, (i) any  Member desires to offer the
Company Interest for sale on specified terms, or (ii) receives from an
unaffiliated purchaser a bona fide written cash offer (i.e., not seller
financed) for the purchase of such Company Interest on terms that such Member
desires for the Company to accept (such specified terms or bona fide offer being
herein called the “Offer”), then the Member desiring to make or accept the Offer
(the “Initiating Member”) shall provide written notice of the terms of such
Offer (the “Sale Notice”) to the other Members (the “Non-Initiating Members”).


(b) Response.  The Non-Initiating Members shall have thirty (30) days from the
date of the Sale Notice (the “Response Period”) to provide written notice to the
Initiating Member of whether the Company should make or accept the Offer; the
failure to timely deliver such notice shall be deemed to constitute an election
to accept the Offer and sell such Company Interest on the terms of the Offer.


(c) Offer Unacceptable.  If the Non-Initiating Members do not wish for the
Company to make or accept the Offer, the Initiating Member may elect to sell its
Interest to the Non-Initiating Members, in which case the Non-Initiating Members
must purchase the Initiating Member’s Interest for an amount equal to the amount
that would be distributable to the Initiating Member if the Company had accepted
the Offer, closed the sale pursuant to such Offer and wound up its affairs
pursuant to Section 13.


For purposes of the foregoing calculations, the purchase price for a sale shall
be reduced by Imputed Closing Costs therefor.  The Initiating Member must
exercise this option, if at all, by delivering written notice thereof to the
Non-Initiating Members within twenty (20) days after the end of the Response
Period.  The Non-Initiating Members shall pay the Initiating Member cash for its
Interest, as the case may be.  Closing shall take place on or before the date
specified in the Sale Notice, but if the Non-Initiating Members are purchasing
the Initiating Member’s Interest, the Non-Initiating Members shall have until
120 days after the Sale Notice in which to close.  If the Initiating Member or
any Non-Initiating Member defaults at closing, the non-defaulting party shall
have the right to bring suit for damages, for specific performance, or exercise
any other remedy available at law or in equity.  Upon payment at closing, the
Initiating Member shall execute and deliver all documents reasonably required to
transfer the interest being sold.
 

 
 
33

--------------------------------------------------------------------------------

 
(d) Offer Acceptable.  If the Non-Initiating Members consent (or are deemed to
have consented) to the Company selling the Company Interest on the terms of the
Offer, then the Initiating Member shall be allowed to sell the Company Interest
for cash on the terms of the Offer for a period of up to one hundred eighty
(180) days following the expiration of the Response Period.  If the Initiating
Member obtains a bona fide third party contract to sell the Company Interest on
the terms of the offer within such one hundred eighty (180) day period, the
Initiating Member shall have an additional period of ninety (90) days after the
date of such contract (that is, not to exceed 270 days after the expiration of
the Response Period) in which to consummate the sale.  If after having received
the consent (or deemed consent) of the Non-Initiating Members to the sale of
such Company Interest on the terms of the Offer, the Initiating Member is unable
to obtain a bona fide contract within such one hundred eighty (180) day period,
or if after having obtained such bona fide contract, the Initiating Member is
unable to consummate such sale within 270 days after the expiration of the
Response Period, then the Initiating Member must again submit an Offer to the
Non-Initiating Members under the terms of this Section 15.2 before it may sell
such Company Interest.


Section 16.  
Mediation and Arbitration of Disputes.



16.1 Events Giving Rise To Mediation or Arbitration.   In the event that there
is a dispute between the Managers or the Members as to any action or issue, or
in the event of a deadlock between the Members, then and in such event all of
the Members agree, upon the written request of any one Member, to submit to
mediation within ten (10) days of receipt of the request for mediation for the
purpose of resolving the dispute.  If mediation is not successful in resolving
the dispute; one or more of the Members may elect to have the dispute submitted
to binding arbitration as provided in this Article 10 by giving written notice
to each of the Members of such Member’s election to require arbitration of such
dispute.  Said written notice shall set forth (i) the action or issue in dispute
and (ii) a brief description of the position of the electing Member with respect
to such dispute.


16.2 Selection of Arbitrators.  Within ten (10) days of the date upon which the
notice is sent pursuant to Section 6.1, the Members shall meet for the purpose
of selecting three (3) persons to act as arbitrators for the Company for such
dispute.  In the event that the Members are unable to agree upon the selection
of the arbitrators at such meeting, then within ten (10) days following such
meeting, the Member(s) requesting such arbitration shall select one (1) person
to serve as an arbitrator and the remaining Member(s) shall select one (1)
person to serve as an arbitrator and, within five (5) days of the date of their
selection, the two persons so selected shall select a third person to serve as
the third and final arbitrator.  In the event that the Member(s) requesting such
arbitration select one such person within such ten (10) day period, but the
remaining Member(s) fails to select one such person within such ten (10) day
period, or vice versa, then the person selected shall serve as the sole
arbitrator and shall make the determination required hereunder.  In the event
the two selected arbitrators are unable to agree upon the identity of the person
to serve as the third and final arbitrator, such determination shall be made by
the American Arbitration Association in accordance with its then-existing rules
and regulations.  No person selected by the Members and/or by the arbitrators
may be employed by, doing substantial business with or otherwise affiliated with
any of the Members (including, but

 
34

--------------------------------------------------------------------------------

 


not limited to, acting as an attorney or accountant for any one or more of the
Members or for the Company).


16.3 Arbitration Hearing.  Not later than fifteen (15) days following the
selection of the third arbitrator, a hearing shall be convened by the
arbitrators at a mutually agreeable site.  At such hearing, each Member shall be
entitled to present arguments in favor of and call witnesses in support of such
Member’s position with respect to the item in dispute; provided, however, that
absent a written agreement of the Members to the contrary, presentation and/or
arguments (including the direct testimony of any witnesses called by a Member)
of each side of the dispute shall be limited to three (3) hours.


16.4 Decision of the Arbitrators/Binding Effect.  The arbitrators shall render
their decision regarding the matter in dispute within ten (10) days following
the date of the hearing set forth in Section 6.3 hereinabove and said decision
shall be final and binding upon the Members and the Company.  Each of the
Members hereby covenant and agree that they shall comply with the decision of
the arbitrators.


Section 17.  
Miscellaneous.



17.1 Notices.
 
(a)           All notices, requests, approvals, authorizations, consents and
other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the Person giving such notice) hand
delivered by messenger or overnight courier service, mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, or sent via facsimile (provided such facsimile is immediately
followed by the delivery of an original copy of same via one of the other
foregoing delivery methods) addressed to:
 
If to SOIF:
 
c/o Bluerock Real Estate, L.L.C.
680 Fifth Avenue
New York, New York 10019
Attention:  James G. Babb, III
 
with a copy to:
 
c/o Bluerock Real Estate, L.L.C.
680 5th Avenue, 16th Floor
New York, New York 10019
Attention:  Michael Konig, Esq.
 
 
35

--------------------------------------------------------------------------------

 


If to SOIF II:
c/o Bluerock Real Estate, L.L.C.
680 Fifth Avenue
New York, New York 10019
Attention:  James G. Babb, III
 
with a copy to:
 
c/o Bluerock Real Estate, L.L.C.
680 5th Avenue, 16th Floor
New York, New York 10019
Attention:  Michael Konig, Esq.
 


If to BEMT:
 
Bluerock Enhanced Multifamily Advisor, LLC
c/o Bluerock Real Estate, L.L.C.
680 Fifth Avenue
New York, New York 10019
Attention:  James G. Babb, III
 
with a copy to:
 
DLA Piper, LLP
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention:  Robert H. Bergdolt, Esq.


(b)           Each such notice shall be deemed delivered (a) on the date
delivered if by hand delivery or overnight courier service or facsimile, and (b)
on the date upon which the return receipt is signed or delivery is refused or
the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed (provided, however, if such actual delivery occurs after
5:00 p.m. (local time where received), then such notice or demand shall be
deemed delivered on the immediately following business day after the actual day
of delivery).
 
(c)           By giving to the other parties at least fifteen (15) days written
notice thereof, the parties hereto and their respective successors and assigns
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses.
 
17.2 Governing Law.  This Agreement and the rights of the Members hereunder
shall be governed by, and interpreted in accordance with, the laws of the State
of Delaware. Each of the parties hereto irrevocably submits to the jurisdiction
of the New York State courts and the Federal courts sitting in the State of New
York and agree that all matters involving this Agreement shall be heard and
determined in such courts.  Each of  the parties hereto waives irrevocably the
defense of inconvenient forum to the maintenance of such action or
proceeding.  Each of the parties

 
36

--------------------------------------------------------------------------------

 


hereto designates CT Corporation System, 1633 Broadway, New York, New
York  10019, as its agent for service of process in the State of New York, which
designation may only be changed on not less than ten (10) days’ prior notice to
all of the other parties.


17.3 Successors.  This Agreement shall be binding upon, and inure to the benefit
of, the parties and their successors and permitted assigns.  Except as otherwise
provided herein, any Member who Transfers its Interest as permitted by the terms
of this Agreement shall have no further liability or obligation hereunder,
except with respect to claims arising prior to such Transfer.


17.4 Pronouns.  Whenever from the context it appears appropriate, each term
stated in either the singular or the plural shall include the singular and the
plural, and pronouns stated in either the masculine, the feminine or the neuter
gender shall include the masculine, feminine and neuter.


17.5 Table of Contents and Captions Not Part of Agreement.  The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.


17.6 Severability.  If any provision of this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction or in any respect, then the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.


17.7 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.


17.8 Entire Agreement and Amendment.  This Agreement and the other written
agreements described herein between the parties hereto entered into as of the
date hereof, constitute the entire agreement between the Members relating to the
subject matter hereof.  In the event of any conflict between this Agreement or
such other written agreements, the terms and provisions of this Agreement shall
govern and control.


17.9 Further Assurances.  Each Member agrees to execute and deliver any and all
additional instruments and documents and do any and all acts and things as may
be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.
 

 
 
37

--------------------------------------------------------------------------------

 
17.10 No Third Party Rights.  The provisions of this Agreement are for the
exclusive benefit of the Members and the Company, and no other party (including,
without limitation, any creditor of the Company) shall have any right or claim
against any Member by reason of those provisions or be entitled to enforce any
of those provisions against any Member.


17.11 Incorporation by Reference. Every Exhibit and Annex attached to this
Agreement is incorporated in this Agreement by reference.


17.12 Limitation on Liability.  Except as set forth in Section 14 and with
respect to a Default Loan as set forth in Section 5.2(b), the Members shall not
be bound by, or be personally liable for, by reason of being a Member, a
judgment, decree or order of a court or in any other manner, for the expenses,
liabilities or obligations of the Company, and the liability of each Member
shall be limited solely to the amount of its Capital Contributions as provided
under Section 5.  Except with respect to a Default Loan as set forth in Section
5.2(b), any claim against any Member (the “Member in Question”) which may arise
under this Agreement shall be made only against, and shall be limited to, such
Member in Question’s Interest, the proceeds of the sale by the Member in
Question of such Interest or the undivided interest in the assets of the Company
distributed to the Member in Question pursuant to Section 13.3(d)
hereof.  Except with respect to a Default Loan as set forth in Section 5.2(b),
any right to proceed against (i) any other assets of the Member in Question or
(ii) any agent, officer, director, member, partner, shareholder or employee of
the Member in Question or the assets of any such Person, as a result of such a
claim against the Member in Question arising under this Agreement or otherwise,
is hereby irrevocably and unconditionally waived.


17.13 Remedies Cumulative.  The rights and remedies given in this Agreement and
by law to a Member shall be deemed cumulative, and the exercise of one of such
remedies shall not operate to bar the exercise of any other rights and remedies
reserved to a Member under the provisions of this Agreement or given to a Member
by law.  In the event of any dispute between the parties hereto, the prevailing
party shall be entitled to recover from the other party reasonable attorney’s
fees and costs incurred in connection therewith.


17.14 No Waiver.  One or more waivers of the breach of any provision of this
Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.


17.15 Limitation On Use of Names.  Notwithstanding anything contained in this
Agreement or otherwise to the contrary, each of SOIF, SOIF II and BEMT as to
itself agree that neither it nor any of its Affiliates, agents, or
representatives is granted a license to use or shall use the name of the other
under any circumstances whatsoever, except such name may be used in furtherance
of the business of the Company but only as and to the extent unanimously
approved by the Managers.


17.16 Publicly Traded Partnership Provision.  Each Member hereby severally
covenants and agrees with the other Members for the benefit of such Members,
that (i) it is not

 
 

--------------------------------------------------------------------------------

 


currently making a market in Interests in the Company and will not in the future
make such a market and (ii) it will not Transfer its Interest on an established
securities market, a secondary market or an over-the-counter market or the
substantial equivalent thereof within the meaning of Code Section 7704 and the
Regulations, rulings and other pronouncements of the U.S. Internal Revenue
Service or the Department of the Treasury thereunder.  Each Member further
agrees that it will not assign any Interest in the Company to any assignee
unless such assignee agrees to be bound by this Section and to assign such
Interest only to such Persons who agree to be similarly bound.


17.17 Uniform Commercial Code.  The interest of each Member in the Company shall
be a “certificated security” governed by Article 8 of the Delaware UCC and the
UCC as enacted in the State of New York (the “New York UCC”), including, without
limitation, (i) for purposes of the definition of a “security” thereunder, the
interest of each Member in the Company shall be a security governed by Article 8
of the Delaware UCC and the New York UCC and (ii) for purposes of the definition
of a “certificated security” thereunder.


17.18 Public Announcements.  Neither BEMT, SOIF II, nor any of their respective
Affiliates shall, without the prior approval of SOIF, issue any press releases
or otherwise make any public statements with respect to the Company or the
transactions contemplated by this Agreement, except as may be required by
applicable law or regulation or by obligations pursuant to any listing agreement
with any national securities exchange so long as BEMT, SOIF II, or any such
Affiliate has used reasonable efforts to obtain the approval of SOIF prior to
issuing such press release or making such public disclosure.  Neither SOIF, SOIF
II, nor any of their respective Affiliates shall, without the prior approval of
BEMT, issue any press releases or otherwise make any public statements with
respect to the Company or the transactions contemplated by this Agreement,
except as may be required by applicable law or regulation or by obligations
pursuant to any listing agreement with any national securities exchange so long
as SOIF, SOIF II, or such Affiliate has used reasonable efforts to obtain the
approval of BEMT prior to issuing such press release or making such public
disclosure.  Neither SOIF, BEMT, nor any of their respective Affiliates shall,
without the prior approval of SOIF II, issue any press releases or otherwise
make any public statements with respect to the Company or the transactions
contemplated by this Agreement, except as may be required by applicable law or
regulation or by obligations pursuant to any listing agreement with any national
securities exchange so long as SOIF, BEMT, or such Affiliate has used reasonable
efforts to obtain the approval of SOIF II prior to issuing such press release or
making such public disclosure.


17.19 No Construction Against Drafter.  This Agreement has been negotiated and
prepared by SOIF, SOIF II, BEMT and their respective attorneys and, should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.


 
39

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Members have executed this Limited Liability Company
Agreement as of the date set forth above.
 


 
MEMBERS:
 
Bluerock Special Opportunity + Income Fund, LLC,
a Delaware limited liability company


By:           Bluerock Real Estate, L.L.C.,
a Delaware limited liability company,
its Managing Member


By:_________________                                                                
               
Name: _________________                                                               
Title:_________________                                                                 


Bluerock Special Opportunity + Income Fund II, LLC,
a Delaware limited liability company


By:           Bluerock Real Estate, L.L.C.,
a Delaware limited liability company,
its Managing Member


By:_________________                                                                
           
    Name: ______________                                                               
Title:________________                                                                 




BEMT Creekside, LLC,
a Delaware limited liability company


 
By:
Bluerock Enhanced Multifamily Holdings, L.P.,

a Delaware limited partnership,
its Sole Member


 
By:
Bluerock Enhanced Multifamily Trust, Inc.,

a Maryland corporation,
its General Partner




By:
__________________                                                                
Name: ________________                                                               
Title: _________________                                                                




 


 
40

--------------------------------------------------------------------------------

 
 
 
___________________
 
 
 
 
41

--------------------------------------------------------------------------------

 
 


EXHIBIT A




 
Initial Capital Contributions and Percentage Interests
 
Member Name
 
Initial Capital Contribution
Vl
Percentage Interest
 
Bluerock Special Opportunity + Income Fund, LLC
 
$[372,572.47]
 
33.33%
 
 
Bluerock Special Opportunity + Income Fund II, LLC
 
$[372,572.47]
 
33.33%
 
 
BEMT Creekside, LLC
 
$[372,572.47]
 
33.33%
 



 










#3046579 v2      033882.00045